             Case 3:17-cv-05760-BHS Document 203 Filed 09/18/19 Page 1 of 4



1

2                                                        HONORABLE BENJAMIN H. SETTLE
3

4

5

6

7

8                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
9                                      AT TACOMA
10
     HP TUNERS, LLC, a Nevada limited liability)
11
     company,                                  )    CASE NO. 3:17-cv-05760-BHS
                                               )
12                    Plaintiff,               )    PLAINTIFF’S MOTION FOR LEAVE TO
                                               )    FILE  SUPPLEMENTAL     RESPONSE
13         vs.                                 )    BRIEF     AND     SUPPLEMENTAL
                                               )    DECLARATION    OF    ANDREW   P.
14   KEVIN SYKES-BONNETT and SYKED)                 BLEIMAN,    ESQ.   IN   FURTHER
     ECU    TUNING    INCORPORATED,           a)    OPPOSITION TO DEFENDANT JOHN
15   Washington  corporation,    and    JOHN)       MARTINSON’S      MOTION     FOR
     MARTINSON,                                )    SUMMARY JUDGMENT
16
                          Defendants.               NOTING DATE: OCTOBER 4, 2019
17

18

19
            Plaintiff HP TUNERS, LLC, a Nevada limited liability company (“HPT”), for its Motion
20
     for Leave to File Supplemental Response Brief and Supplemental Declaration of Andrew P.
21
     Bleiman, Esq. in Further Opposition to Defendant John Martinson’s (“Martinson” or
22
     “Defendant”) Motion for Summary Judgment (Dkt. 183) states as follows:
23

24

25


     PLAINTIFF’S MOTION FOR LEAVE TO FILE SUPPLEMENTAL
     RESPONSE BRIEF AND SUPPLEMENTAL DECLARATION OF              Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     ANDREW P. BLEIMAN, ESQ. IN FURTHER OPPOSITION TO                   211 E. McLoughlin Boulevard, Suite 100
                                                                                                    PO Box 611
     DEFENDANT JOHN MARTINSON’S MOTION FOR SUMMARY
                                                                                     Vancouver, WA 98666-0611
     JUDGMENT - page 1                                                                           (360) 750-7547
             Case 3:17-cv-05760-BHS Document 203 Filed 09/18/19 Page 2 of 4



1           In connection with this action, on September 3, 2019, Plaintiff filed its Response in
2    Opposition to Defendant John Martinson’s Motion for Summary Judgment (Dkt. 190).
3
     Defendant John Martinson’s Motion for Summary Judgment is currently pending.
4
            The purpose of the supplemental response brief is to apprise the Court of: (1) newly
5
     discovered emails on August 29, 2019, concealed and never produced by Defendants, which
6
     indicate Martinson’s direct individual knowledge of and involvement with HPT’s proprietary
7
     information; and (2) Magistrate Judge Fricke’s September 16, 2019 Report and Recommendation
8
     on Plaintiff’s Motion for Sanctions for Spoliation of Evidence (the “Spoliation Order”) (see Dkt.
9
     202), which explicitly invokes Martinson’s individual liability as a genuine material issue as a
10

11   result of Defendants’ destruction of critical evidence, which liability cannot possibly be

12   extinguished by summary judgment due to the permanent absence of such evidence. These

13   recent developments, both of which relate to the Defendants’ discovery misconduct, further

14   preclude summary judgment in favor of Martinson.
15
            On September 3, 2019, Plaintiff filed its Response in Opposition to Defendant John
16
     Martinson’s Motion for Summary Judgment (Dkt. 190). On or about August 29, 2019, while
17
     Plaintiff was in the midst of preparing its responses to the pending motions in this case, emails
18
     were electronically produced in connection with Rule 34 Requests for Production by the
19
     defendant in a separate action.    These emails further demonstrate the instant Defendants’
20
     deception and concealment of relevant evidence by revealing specific communications between
21
     Martinson and Ken Cannata (“Cannata”) that appear to show Martinson’s possession of
22

23
     confidential and proprietary information of HPT. As a result, Martinson’s alleged innocent

24   bystander defense is unavailing, and the additional factual questions raised warrant denial of

25   Martinson’s motion for summary judgment should be denied.


     PLAINTIFF’S MOTION FOR LEAVE TO FILE SUPPLEMENTAL
     RESPONSE BRIEF AND SUPPLEMENTAL DECLARATION OF                  Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     ANDREW P. BLEIMAN, ESQ. IN FURTHER OPPOSITION TO                       211 E. McLoughlin Boulevard, Suite 100
                                                                                                        PO Box 611
     DEFENDANT JOHN MARTINSON’S MOTION FOR SUMMARY
                                                                                         Vancouver, WA 98666-0611
     JUDGMENT - page 2                                                                               (360) 750-7547
              Case 3:17-cv-05760-BHS Document 203 Filed 09/18/19 Page 3 of 4



1           Finally, in addition to the additional discovery information, on September 16, 2019,
2    Magistrate Judge Fricke entered the Spoliation Order, which ruling impacts Defendant John
3
     Martinson’s Motion for Summary Judgment.
4
            The proposed Supplemental Response Brief in Further Opposition to Defendant John
5
     Martinson’s Motion for Summary Judgment is attached hereto as Exhibit A and the proposed
6
     Supplemental Declaration of Andrew P. Bleiman, Esq. (without exhibits) is attached hereto as
7
     Exhibit B.1
8
            WHEREFORE, HP TUNERS, LLC, respectfully prays for an order granting it leave to
9
     file a Supplemental Response Brief and Supplemental Declaration of Andrew P. Bleiman, Esq.
10

11   in Further Opposition to Defendant John Martinson’s Motion for Summary Judgment and for

12   such other and further relief as this Court deems necessary and appropriate.

13          Dated this 18th day of September, 2019       Respectfully submitted,

14                                                       s/ Andrew P. Bleiman
                                                         Attorneys for HP Tuners, LLC
15   Stephen G. Leatham, WSBA #15572
     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
16   PO Box 611
     211 E. McLoughlin Boulevard
17   Vancouver, WA 98666-0611
     Telephone: (360) 750-7547
18   Fax: (360) 750-7548
     E-mail: sgl@hpl-law.com
19
     Andrew P. Bleiman (admitted pro hac vice)
20   Marks & Klein
     1363 Shermer Road, Suite 318
21   Northbrook, Illinois 60062
     (312) 206-5162
22   andrew@marksklein.com

23   1
             The Exhibits referenced in the Supplemental Declaration have been marked as “Highly
24   Confidential” pursuant to Protective Order. Given such designation, Plaintiff will file the
     exhibits and a motion to seal after leave to file the Supplemental Response has been granted.
25   Counsel can provide courtesy copies of the documents if the Court would like to review them in
     connection with its ruling on this Motion for Leave.
     PLAINTIFF’S MOTION FOR LEAVE TO FILE SUPPLEMENTAL
     RESPONSE BRIEF AND SUPPLEMENTAL DECLARATION OF                   Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     ANDREW P. BLEIMAN, ESQ. IN FURTHER OPPOSITION TO                        211 E. McLoughlin Boulevard, Suite 100
                                                                                                         PO Box 611
     DEFENDANT JOHN MARTINSON’S MOTION FOR SUMMARY
                                                                                          Vancouver, WA 98666-0611
     JUDGMENT - page 3                                                                                (360) 750-7547
             Case 3:17-cv-05760-BHS Document 203 Filed 09/18/19 Page 4 of 4



1                                   CERTIFICATE OF SERVICE
2           I hereby certify that on September 18, 2019, I caused the foregoing to be electronically
3    with the Clerk of Court using the CM/ECF system which will electronically send Notice to all
4
     Counsel of Record.
5

6                                                        MARKS & KLEIN

7                                                        s/ Andrew P. Bleiman
                                                         Andrew P. Bleiman (admitted pro hac vice)
8                                                        1363 Shermer Road, Suite 318
                                                         Northbrook, Illinois 60062
9                                                        Telephone: (312) 206-5162
                                                         E-mail: andrew@marksklein.com
10

11
                                                         Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25


     PLAINTIFF’S MOTION FOR LEAVE TO FILE SUPPLEMENTAL
     RESPONSE BRIEF AND SUPPLEMENTAL DECLARATION OF                  Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     ANDREW P. BLEIMAN, ESQ. IN FURTHER OPPOSITION TO                       211 E. McLoughlin Boulevard, Suite 100
                                                                                                        PO Box 611
     DEFENDANT JOHN MARTINSON’S MOTION FOR SUMMARY
                                                                                         Vancouver, WA 98666-0611
     JUDGMENT - page 4                                                                               (360) 750-7547
